                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                            3:16-CR-00145-RJC
USA                                          )
                                             )
   v.                                        )                   ORDER
                                             )
RICKY CARLOS GRANT (1)                       )
                                             )

        THIS MATTER is before the Court on the defendant’s pro se motion asking

the Court to block LexisNexis from publishing information about his case which he

claims is false and exposing him to danger in custody. (Doc. No. 267).

        The defendant has not shown any legal authority for the Court to regulate

the content published by a private entity in this criminal case.

        IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion is

DENIED.

        The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, and to the United States Attorney.



                                         Signed: September 27, 2019
